889 F.2d 1084Unpublished Disposition
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Herbert William COLEMAN, Plaintiff-Appellant,v.Kurt FOX, Doctor, Sandra Murphy, R.N., Defendants-Appellees.
No. 89-6760.
United States Court of Appeals, Fourth Circuit.
Submitted Sept. 25, 1989.Decided Nov. 6, 1989.

Herbert William Coleman, appellant pro se.
William W. Muse, Office of the Attorney General of Virginia, Edward Meade Macon, McGuire, Woods, Battle & Boothe, for appellees.
Before MURNAGHAN, CHAPMAN, and WILKINS, Circuit Judges.
PER CURIAM:


1
Herbert William Coleman appeals from the district court's order denying relief under 42 U.S.C. Sec. 1983.  Our review of the record and the magistrate's opinion discloses that this appeal is without merit.  Accordingly, we affirm on the reasoning of the magistrate.  Coleman v. Fox, CA-89-262-R (W.D.Va. July 12, 1989).  We dispense with oral argument because the dispositive issues recently have been decided authoritatively.


2
AFFIRMED.